Whiting, J.
While I concur in the conclusion reached by my colleague, namely that the judgment appealed from should be affirmed, yet I would base such conclusion upon the fact that the quitclaim deed was a nullity. It is conceded by the appellant that such deed, with no grantee therein named, was a nullity -as a conveyance; but appellant -contends that such -deed was admissible in evidence to establish the written authority of the agent, H. S. Ballou. I believe that such a deed might form part of a written memorandum or contract as would be proof of written authority sufficient to satisfy the requirements of the statute of frauds; but in this case -there were no -other writings which could be connected with such a deed, and the deed alone was certainly insufficient to establish written authority in H. S. Ballou to execute such a contract as the one given Smith by Mrs. Wilcox. If no such authority has been shown in H. S. Ballou, certainly H. S. Ballou could..not confer it upon Mrs. Wilcox. I-t surely could not be claimed that said -quitclaim deed, standing alone established authority in H. S. Ballou to contract for the giving of a warranty■deed.
It is also clear that Smith rescinded any contract he had entered into, which- rescission, took place .several years before this action was brought. Appellant complains of certain findings in relation to tire delivery of and nature of the contract under which appellant claims; but, conceding that such contract was duly delivered and became a binding contract -upon Smith by his accept-*23anee of same, yet, under the views above expressed, it would avail Smith nothing.
The only question left_ relates to Smith’s right to recover $100 from plaintiff. While no written authority is shown to have been vested in H. S. Ballou, it does appear he had oral authority to sell this land; and he probably had oral authority to receive and accept money upon a sale of this land. It therefore follows that if H. S- Ballou in person, or through a subagent duly authorized, had received money upon a written 'contract entered into by such agent or subagent for the sale of this land, the plaintiff would be holden for the return of such money upon refusal to carry out the contract, as there is nothing in the statute of' frauds releasing a person from liability for money received by an agent who has oral authority to sell land and receive payment therefor. In such a case an action for money had and received would surely lie. But I am unable to find any evidence of authority given to Mrs. Wilcox to receive money for either of the Ballous. Certainly when one authorizes another to find a purchaser for lands, or even authorizes him, as agent, to enter into a contract for the sale of land, it does not carry with it authority to receive the purchase money as agent. If this were true, real estate owners would hesitate to list their lands for sale.